Citation Nr: 0327604	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  94-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a disability 
manifested by memory loss.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1991 and later RO decisions that denied service 
connection for skin cancer and a disorder manifested by 
memory loss, including service connection based on exposure 
to ionizing radiation.  A February 1996 Board decision 
determined that the claims for service connection for skin 
cancer and a disorder manifested by memory loss, including 
service connection based on exposure to ionizing radiation, 
were not well ground and denied the appeal.  

The veteran appealed the February 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 1999 joint motion, the parties asked the Court to 
vacate the February 1996 Board decision and to remand the 
case to the Board for readjudication.  The joint motion notes 
that the parties agreed that the issues for appellate 
consideration were service connection for skin cancer and a 
disorder manifested by memory loss due to exposure to toxic 
wastes, and that the issues of service connection for these 
disorders based on exposure to ionizing radiation were not on 
appeal.  It was noted in the joint motion that a remand of 
the case was necessary because a 14-page VA Form 1-646 
prepared by a representative of the veteran was not in the 
appellate record.  In an April 1999 order, the Court granted 
the parties' motion and vacated the Board's February 1996 
Board decision to the extent that it "failed to adjudicate" 
the issues of service connection for skin cancer and memory 
loss due to exposure to hazardous materials.  Thereafter, the 
case was returned to the Board.  In February 2000, the Board 
remanded the case to the RO for additional development.

In an August 2003 letter, the Board notified the veteran that 
his representative had revoked the power of attorney 
authorizing the representative to represent him.  He was 
given the opportunity select another representative and 
notified that the Board would assume that he did not want 
representation if he did not notify the Board to the contrary 
within 30 days.  A review of the record does not show receipt 
of a reply from the veteran to the August 2003 Board letter 
or that he has selected another representative.

The issue of entitlement to service connection for a 
disability manifested by memory loss will be addressed in the 
remand section of this decision.


FINDING OF FACT

The veteran's skin cancers found many years after service and 
residuals thereof are related to exposure to toxic waste or 
the sun in service.


CONCLUSION OF LAW

Skin cancers, including melanoma and basal cell carcinoma, 
and residuals thereof were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for skin cancer, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA evaluation to 
determine the nature and extent of any skin cancer and to 
obtain an opinion as to the etiology of any such condition.  
He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notify him of the evidence needed to prevail 
on the claim.  There is no identified evidence that has not 
been accounted for.  In a March 2001 letter, the RO notified 
him of the evidence needed to substantiate the claim for 
service connection for a disability.  This letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the him in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from April 1948 to April 1952.

Service medical records do not show the presence of a 
malignant tumor.  The report of his medical examination for 
separation from service in March 1952 is negative for such a 
tumor.

Service documents show that the veteran served aboard the 
U.S.S. Calhoun County (LST-519).  These documents show that 
the primary purpose of the LST-519 was disposing of condemned 
ammunition and radioactive waste material in deep water.  The 
service documents do not show that the veteran received 
medals or awards that denote combat participation or that he 
engaged in combat with the enemy.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems from 1985 to 2000.  
The more salient medical reports related to the claim 
considered in this appeal are discussed below.

A report of VA hospitalization in July 1985 shows that the 
veteran underwent excision of squamous cell carcinoma of the 
forehead and split-thickness skin graft.  A history of 
squamous cell carcinoma that was slowly growing over the last 
1 and 1/2 years was noted on the summary of this 
hospitalization.  A pathology report during this 
hospitalization shows diagnoses of keratotic basal cell 
epithelioma of the right temple, lateral and deep margins 
free of tumor, and actinic degeneration.  

A newsletter issued to former shipmates of the LST-519 was 
received in July 1992.  This letter notes that a function of 
this ship was dumping hazardous waste in the ocean.

In July 1993, photographs and statements were received from 
the veteran.  The photographs purportedly show the veteran 
and other shipmates working on board the LST-519 and exposing 
themselves to the sun.  The statements from the veteran were 
to the effect that he had skin cancer due to exposure to 
toxic waste and other radioactive materials while working on 
the LST-519.  His statements were to the effect that he had 
children born with skin problems and other deformities.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that he served on board a ship 
disposing of toxic waste for a prolonged period of time and 
that he was exposed to hazardous ammunition and radioactive 
waste material.  His testimony was to the effect that his 
work included punching containers with an ax to ensure 
submergence of the containers when they were dumped in the 
sea.  He testified to the effect that he was excessively 
exposed to the sun while in service that caused skin cancer.

In a 14-page VA Form 1-646 dated in September 1995, the 
representative asserted that the veteran had been exposed to 
toxic waste and other hazardous materials while working on 
the LST-519 in service.  It was asserted that the veteran had 
children born with disabilities, and that the veteran had 
skin cancer due to his exposure to toxic wastes, hazardous 
materials, and the sun while in service.  It was essentially 
asserted that service connection was warranted for the skin 
cancer based on the evidence of record.

A private medical report dated in August 1997 shows that a 
pathology report was done on a specimen of the veteran's skin 
from his left temple.  The diagnosis was solid basal cell 
carcinoma.

A private medical report dated in June 1999 shows that a 
surgical pathology was done on a specimen of the veteran's 
skin from the left cheek.  The diagnosis was basal cell 
carcinoma.

A private medical report dated in September 1999, notes that 
the veteran had been a patient for the past 3 years.  It was 
noted that he had a melanoma removed from his forehead, that 
he had a basal cell epithelioma (BCE) removed from the left 
temple area in 1997, and a second BCE removed from his left 
cheek in 1999.  The signatory, a medical doctor, opined that 
it was more likely than not that the veteran's skin cancers 
were directly related either to exposure to low grade 
radiation, to toxic waste or to the sun while in service.

The veteran underwent a VA evaluation in 2000 pursuant to the 
February 2000 Board remand to determine the nature and extent 
of any skin cancer and to obtain an opinion as to the 
etiology of any such condition.  At a VA skin examination in 
December 2000, a history of basal cell carcinoma of the left 
cheek in 1999 and a basal cell carcinoma on the left temple 
in 1997 was noted.  The examiner noted review of the 
veteran's medical records.  The examiner noted that the 
veteran had a history of exposure to the sun before and after 
service as well as in service.  After review of the records 
and examination of the veteran, the diagnoses were actinic 
keratoses (10), seborrheic keratoses, tinea pedis, and 
history of skin malignancy.  The examiner noted that the 
veteran had multiple skin malignancies related to sun damage, 
but could not pinpoint his skin cancer to sun exposure during 
his period of service.  

In 2002, various evidence was received.  Statements from a 
former employee of a Congressman notes that she had come in 
contact with a serviceman who served on the LST-519 who had a 
series of personal tragedies, including several children with 
defects as well as his own illness and death from intestinal 
cancer.  A newspaper article indicates that victims of 
exposure to radiation have a higher incidence of cancers.  A 
statement from a serviceman who served aboard another ship 
notes that the LST-519 was assigned to dispose of nuclear 
waste and to dump it at sea.  A letter from the Atomic Energy 
Commission notes that the U.S. Navy cooperated with the 
Atomic Energy Commission in disposing of certain radioactive 
wastes at sea.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).  In this case, the record 
does not show that the veteran engaged in combat with the 
enemy.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application. 

The service medical records do not show the presence of a 
malignant tumor.  Nor do the post-service medical records 
reveal the presence of a malignant tumor until many years 
after service.  The post-service medical records show that he 
had a squamous cell carcinoma of the forehead in 1985, a 
basal cell carcinoma of the left temple in 1997, and a basal 
cell carcinoma of the left cheek in 1999.  The report of his 
VA skin examination in December 2000 does not show the 
presence of any skin cancer, but notes a history of skin 
cancer.  

Service documents reveal that the veteran served aboard the 
LST-519 and that the primary purpose of this ship was 
disposing of condemned ammunition and radioactive waste 
material in deep water.  Statements and testimony from the 
veteran, including statements in a 14-page VA Form 1-646 from 
his representative, are to the effect the veteran served on 
board a ship disposing of toxic waste for a prolonged period 
of time, that he was exposed to hazardous ammunition and 
radioactive waste material, and that he had children born 
with skin problems and other abnormalities.  He testified to 
the effect that this exposure to hazardous material and toxic 
waste as well as exposure to the sun caused his skin cancers.  
A newsletter, photographs, statements from a former employee 
of a Congressman and another serviceman, a newspaper article, 
and a letter from the Atomic Energy Commission were received 
in support of the veteran's exposure to toxic waste and 
hazardous material while serving on board the LST-519.  This 
evidence, other than the statements and testimony from the 
veteran, however, does not specifically link the veteran's 
skin cancers found many years after service to exposure to 
toxic waste, hazardous material or the sun in service.  The 
veteran's testimony and statements are not considered 
competent evidence to link his skin cancer to such exposure 
because the evidence does not show that he has the 
experience, training or education to make medical diagnoses, 
opinions or statements.  38 C.F.R. § 3.159(a)(1) (2003); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In December 2000, the veteran underwent a VA skin examination 
pursuant to the February 2000 Board remand in order to 
determine the nature and extent of any skin cancer and to 
obtain an opinion as to the etiology of any skin cancer.  The 
report of this examination does not show the presence of any 
skin cancer, but notes his history of various skin cancers.  
The examiner who reviewed the evidence in the veteran's case 
noted that the veteran had a history of exposure to the sun, 
before, after, and during service, and could not link the 
veteran's skin cancers found many years after service 
specifically to exposure to the sun while in service.  A 
private medical report dated in September 1999, however, 
contains the opinion that it was more likely than not that 
the veteran's skin cancers were directly related either to 
exposure to low grade radiation, to toxic waste or to the sun 
while in service.

After consideration of all the evidence related to the claim 
for service connection for skin cancer, including the 
assertions of the veteran and his representative, the Board 
finds that the evidence is essentially in equipoise as to 
whether or not the veteran's skin cancers found many years 
after service are related to exposure to the sun, toxic waste 
or hazardous material in service.  Hence, the veteran is 
entitled to service connection for such cancer and/or 
residuals thereof with application of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Hence, the evidence supports granting 
service connection for skin cancer and residuals thereof.



ORDER

Service connection for skin cancers and residuals thereof is 
granted.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The March 2001 RO 
letter to the veteran did not advise him of the specific 
information needed to substantiate his claim for service 
connection for a disorder manifested by memory loss.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the veteran should be advised 
of the evidence needed to substantiate 
his claim for service connection for a 
disability manifested by memory loss.  
This notice should advise him of the 
evidence that he must submit and of the 
evidence VA will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the claim for 
service connection for a disability 
manifested by memory loss.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



